F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          OCT 3 2002
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


 In re:
                                                        No. 02-4045
          YOLETTE MARIE PRATT,
                                                 (D.C. No. 2:01-CV-908-C)
                                                         (D. Utah)
              Petitioner - Appellant.




                          ORDER AND JUDGMENT *


Before EBEL, LUCERO and HARTZ, Circuit Judges.


      On August 16, 2001, Pratt and her husband filed a petition for bankruptcy

under Chapter 7 in the United States Bankruptcy Court for the District of Utah.

(Aplt. App. at 1.) After Pratt’s husband appeared at the first scheduled creditors’

meeting but she did not, the Chapter 7 Trustee bifurcated Pratt’s case from that of




      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
her husband and filed a recommendation with the bankruptcy court that her case

be dismissed pursuant to Bankruptcy Court Local Rule 2003-1(a). 1 (Id. at 53C.)

      On October 24, 2001, Pratt objected to the bifurcation and dismissal at a

hearing before U.S. Bankruptcy Court Judge Judith A. Boulden. (Id. at 89–95.)

At the hearing, Pratt claimed that she thought she could not bring children to the

creditors’ meeting and, consequently, her duties as a mother of four young

children, including a nursing infant, prevented her from attending. (Id. at 91–92.)

Pratt also explained that she lacked adequate transportation to attend the meeting,

which was held more than 40 miles from her home. (Id.; Aplt. B. at 12.) After

observing to Pratt’s attorney that “[i]f there is some enormous impediment to the

debtor attending you could have filed a motion to excuse,” Judge Boulden

overruled the objection and entered an order dismissing Pratt’s case on November

1, 2001. (Aplt. App. at 61, 93.)

      Pratt failed to appeal Judge Boulden’s order of dismissal within 10 days,

but on November 14, 2001 she petitioned the United States District Court for the

District of Utah for a writ of mandamus. (Id. at 64.) In her petition, Pratt argued

that it was an “abuse of power” for Judge Boulden to dismiss her case, and she


      1
       Rule 2003-1(a) reads in part: “The debtor and the debtor’s attorney are
required to appear at any properly scheduled or continued meeting of creditors.
Failure of a debtor or a debtor’s attorney to appear shall result in a voluntary case
being dismissed. In a joint case where only one spouse appears, the case shall be
bifurcated and the appropriate dismissal entered.”

                                         -2-
sought both to have Judge Boulden’s order of dismissal vacated and to have the

bankruptcy court ordered to adopt and submit to the district court for approval “a

more equitable local rule containing clear standards for excusing debtors for their

failure to attend meetings of creditors.” (Id. at 64–67, 102.)

      On January 31, 2002, the district court denied Pratt’s petition for a writ of

mandamus, and Pratt now appeals the district court’s decision. For substantially

the reasons given by the district court, we AFFIRM the district court’s denial of a

writ of mandamus.



                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                         -3-